FILED
                             NOT FOR PUBLICATION                             FEB 26 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JUAN OREGON-RICO, AKA Juan                       Nos. 12-72920
Oregon, Juan R. Oregon, AKA Juan                 Nos. 13-70123
Oregon Rico, AKA Juan Rico, AKA Juan
Rico Oregon,                                     Agency No. A075-123-845

               Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       In these consolidated petitions for review, Juan Oregon-Rico, a native and

citizen of Mexico, petitions pro se for review of the Board of Immigration

Appeals’ (“BIA”) orders dismissing his appeal from an immigration judge’s order

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal, and denying his motion to reopen. We have jurisdiction under 8

U.S.C. § 1252. We review de novo questions of law and due process claims, for

abuse of discretion the denial of a motion to reopen, and for substantial evidence

the agency’s factual findings. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th

Cir. 2005). We deny the petitions for review.

      The agency correctly determined that Oregon-Rico’s conviction under

California Health and Safety Code § 11351 for possession of cocaine for sale

constitutes a drug trafficking aggravated felony under 8 U.S.C. § 1101(a)(43)(B).

See Rendon v. Mukasey, 520 F.3d 967, 976 (9th Cir. 2008) (“[P]ossession of a

controlled substance with the intent to sell contains a trafficking element and is an

aggravated felony.”). This conviction renders him ineligible for asylum, see 8

U.S.C. § 1158(b)(2)(A)(ii), (B)(i), and cancellation of removal, see 8 U.S.C.

§ 1229b(a)(3).

      The agency used the correct standard and did not err in determining Oregon-

Rico’s drug trafficking offense is presumptively a particularly serious crime that

renders him ineligible for withholding of removal, see id. § 1231(b)(3)(B);

Rendon, 520 F.3d at 976 (“[A]n aggravated felony containing a drug trafficking

element is presumed to be a particularly serious crime which would make [the

applicant] ineligible for withholding of removal.”), and Oregon-Rico has not


                                           2                          12-72920 & 13-70123
rebutted this “extraordinarily strong presumption,” Miguel-Miguel v. Gonzales,

500 F.3d 941, 947 (9th Cir. 2007).

      Substantial evidence supports the agency’s denial of Oregon-Rico’s

Convention Against Torture claim because he failed to establish it is more likely

than not he would be tortured by or with the consent or acquiescence of the

government if returned to Mexico. See Silaya v. Mukasey, 524 F.3d 1066, 1073

(9th Cir. 2008).

      The BIA did not abuse its discretion in denying Oregon-Rico’s motion to

reopen based on ineffective assistance where he failed to establish prejudice arising

from any alleged ineffective assistance by his former counsel. See Mohammed,
400 F.3d at 793-94 (“[P]rejudice results when the performance of counsel was so

inadequate that it may have affected the outcome of the proceedings.” (internal

quotation marks omitted)).

      We deny Oregon-Rico’s motion for remand to the agency or referral to the

court’s mediation unit.

      PETITIONS FOR REVIEW DENIED.




                                          3                          12-72920 & 13-70123